DETAILED ACTION
This action is responsive to the applicant’s amendment/arguments filed on September 01, 2022 for the reissue application control No. 16/886,654. In view of the amendment and arguments, the claim objection in the previous Office action is withdrawn. However, the recapture rejection is maintained and repeated for the reasons set forth below. This action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,121,752 (the ‘752 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Status of the Claims
	The following is the current status of the claims: 
Claims 1-18 are original and claims 19-21 and 24-25 are new. Thus claims 1-21 and 24-25 are pending, among those, claims 1, 7, 13 and 19 are independent.
Claim Rejections - 35 USC § 251
	Claims 19-21 and 24-25 are rejected under 35 USC 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  
 	It has been determined that the record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  
	
Regarding recapture issue, MPEP 1412.02(II), reproduced below, provides the following guideline:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

Step 1: 
In this instant case, claims 19-21 and 24-25 are broader in scope than the original claims because claims 19-21 and 24-25 do not require at least the limitation: “wherein the first ductile layer and the second ductile layer each comprises a nickel-containing material having a phosphorus content of between about 2% and 10% by weight and wherein the at least one electro-migration resistant layer has a phosphorus content of between about 11% and 20% by weight”. 
Specifically, new independent claim 19 now does not require: 
(i) 	a “second ductile layer” having a phosphorus content of between 2% and 10% by weight” and
(ii) 	an “electro-migration resistant layer” having a “phosphorus content of between 11% and 20% by weight.” 
 
Step 2: 
This step is met because the prosecution record of the prior 15/545,670 application indicates that in order to overcome a prior art rejection to independent claim 26, which later renumbered as patent claim 1, in an office action filed on February 01, 2018, the applicant added new limitation:
                
    PNG
    media_image1.png
    148
    572
    media_image1.png
    Greyscale
 
and argued that the reference of record, Horikawa, does not disclose this added limitation in the response filed on April 30, 2018 at pages 9-10. 
Specifically, in the response, the applicant indicated that:

    PNG
    media_image2.png
    58
    577
    media_image2.png
    Greyscale
                 
    PNG
    media_image3.png
    99
    584
    media_image3.png
    Greyscale


A Notice of Allowance by a PTO examiner was mailed on July 20, 2018 after this response indicating that the PTO examiner agreed with the applicant that the added limitation above to each of independent claims overcame the rejection. 

Step 3: 
This step is met because the added limitations are not materially narrowed in other related aspects. In this instant case, the added limitations “the electro-migration resistant layer comprises a nano-crystalline film” and “palladium” are merely making the reissue claim narrower than the patent claim in other unrelated aspects. 
Specifically, the added limitations must be related to the following surrendered subjects: 
the electro-migration resistant layer having a phosphorous content in the range of 11% and 20% by weight and 
the second ductile layer having a phosphorous content in the range of 2% and 10% by weight. 
 	In view of the above analysis, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.
Response to Arguments
Applicant’s response filed on 9/1/2022 has been carefully considered. The following are the examiner’s responses:

Regarding the formality matter noted in the Claim Objections section in the previous Office action, this objection is withdrawn in view of the amendment.

Regarding the recapture rejection in the previous Office action, applicant argues that claim 19 is materially narrower than claim 1 of the application because of the added limitation “the electro-migration resistant layer comprises a nano-crystalline film.”

As discussed above in the 251 Recapture Rejection section, the added limitations “the electro-migration resistant layer comprises a nano-crystalline film” and “palladium” are merely making the reissue claim narrower than the patent claim in other unrelated aspects, and therefore, it is not overcome the recapture problem. 

Applicant is invited to consult MPEP 1412.02(II)(C) and 1402.02(III) for discussions and examples related to this matter.
Specifically, MPEP 1412.0202(II)(C), in relevant part, states:
	…..
1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.
Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture. Pannu. 258 F.3d at 1371-72, 59 USPQ2d at 1600. But note that even if the SGL limitation in the patent claims was entirely eliminated, the reissue applicant may have added a new limitation that relates to surrendered subject matter. See the last paragraph of this subsection below.
	Emphasis added.

And MPEP 1412.0202(III), in relevant part, states:
	…..
1. Reissue Claims Are Broader by Entirely Omitting Surrender Generating Limitation(s) and Are Narrower in Unrelated Aspect(s):
In this case, there is recapture.
…..
This situation is where the patent claims are directed to combination ABC and the reissue claims are directed to ABD (which is not an overlooked aspect). Element C was either a limitation added to AB to obtain allowance of the original patent, or was argued by applicant to define over the art (or both) in the prosecution of the original application. Thus, addition of C (and/or argument as to C) has resulted in the surrender of any combination of A & B that does not include subject matter related to C. Element C is a surrender generating limitation. Element D, on the other hand, is not related to the surrendered subject matter. Thus, the reissue claim, which completely eliminates C, is broadened in an area related to the surrender. The narrowing of the claim by the addition of D will not save the claim from recapture because D is not related to the surrendered subject matter. If, however, element D were related to the surrendered subject matter and materially narrowed the claim compared to the canceled claim, recapture may be avoided. See example 4 below.

		……
	Emphasis added.


In this instant case, the added limitations “the electro-migration resistant layer comprises a nano-crystalline film” and “palladium” must be materially narrowed so that the claims may not have been enlarged to avoid the recapture, however, they are merely making the reissue claim narrower than the patent claim in other unrelated aspects. Specifically, the ranges of the phosphorous contents of the following layers may not have been omitted and/or enlarged.
the electro-migration resistant layer having a phosphorous content in the range of 11% and 20% by weight and 
the second ductile layer having a phosphorous content in the range of 2% and 10% by weight. 

For example, the amendment may require smaller ranges such as: 
the electro-migration resistant layer having a phosphorous content in the range of 15% and 18% by weight and 
the second ductile layer having a phosphorous content in the range of 3% and 8% by weight. 
Then this amendment would avoid recapture problem.
Allowable Subject Matter
 	Claims 1-18 are allowed.
Claims 1-18 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitations that “the first ductile layer and the second ductile layer each comprises a nickel-containing material having a phosphorus content of between about 2% and 10% by weight and wherein the at least one electro-migration resistant layer has a phosphorus content of between about 11% and 20% by weight” as recited in each of independent claims 1, 7 and 13.
Due to the recapture problem discussed above, patentability of claims 19-21 and 24-25 cannot be determined in this Office action.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991